Citation Nr: 1540065	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  09-03 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for erectile dysfunction, claimed as secondary to hypertension and/or diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from January 1964 to September 1966.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In September 2009, the Board remanded the Veteran's claim for a video conference hearing before the Board. The hearing was scheduled in July 2010, but the Veteran failed to report for the hearing and provided no explanation for his failure to report. As such, his hearing request was deemed withdrawn by the Board in its March 2011 remand order. 

In March 2011, the Board remanded the Veteran's claim for further development. The requested actions were taken, and the case has since been returned to the Board for adjudication.

The Virtual VA paperless claims processing system contains VA treatment records dated from August 2007 to November 2013. Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal. The Veterans Benefits Management System (VBMS) contains a December 2013 rating decision from the RO, which denied entitlement to service connection for diabetes mellitus, type II, and hypertension, as well as entitlement to monthly compensation based on loss of use. VBMS also contains a June 2015 brief from the Veteran's representative. 


FINDING OF FACT

The preponderance of competent and credible evidence weighs against finding that erectile dysfunction was demonstrated in-service or that a current diagnosis of erectile dysfunction is otherwise related to the Veteran's service or to a service-connected disability.




CONCLUSION OF LAW

Service connection for erectile dysfunction is not warranted. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Stegall Concerns

As noted in the Introduction, the Board remanded the Veteran's claim in March 2011 for additional development. Specifically, the case was remanded for the RO to readjudicate the Veteran's claim of entitlement to service connection for erectile dysfunction after proper development of his claims of entitlement to service connection for diabetes mellitus, type II, and hypertension, and entitlement to special monthly compensation for loss of use of a creative organ. The Board noted that the Veteran's claim of entitlement to service connection for erectile dysfunction hinged on the question of whether he was entitled to service connection for diabetes mellitus, type II, or hypertension, as these issues were "inextricably intertwined." The Board indicated that if the claim of entitlement to service connection for erectile dysfunction remained denied, the RO should issue a Supplemental Statement of the Case (SSOC) that included notice of all relevant actions taken on the claim for benefits and a summary of the evidence, applicable law, and regulations considered. In December 2013, the RO denied the Veteran's claim for service connection for diabetes mellitus, type II, and entitlement to special monthly compensation based on loss of use; the RO also noted that its previous denial of service connection for hypertension was confirmed and denied.  The record does not reflect that the Veteran expressed disagreement with the December 2013 rating action.  In January 2014, the RO issued an SSOC regarding the Veteran's claim for service connection for erectile dysfunction.

Thus, the Board's prior remand instructions have been complied with. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that the Board errs as a matter of law when it fails to ensure compliance with its Board's remand orders).


II.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended the VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

	Duty to Notify

When the VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence the VA will obtain; and (3) what portion of the information and evidence the claimant is to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473, 484-85 (2006). 

The VA must provide VCAA notice to a claimant before the initial unfavorable adjudication by the RO. See Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).

The RO provided pre-adjudication VCAA notice, by letter, in August 2007. This letter notified the Veteran of the evidence needed to substantiate his service connection claim, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by the VA, and the provisions for disability ratings and for the effective date of the claim. Following the Board's March 2011 remand order, the RO provided VCAA notice by a letter dated in August 2013. The August 2013 letter also notified the Veteran of the evidence needed to substantiate his service connection claim, what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by the VA, and the provisions for disability ratings and for the effective date of the claim. Additionally, the August 2013 letter notified the Veteran of the evidence needed to substantiate a claim for secondary service connection. The VA has therefore fulfilled its duty to notify the Veteran.

	Duty to Assist

The VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims. See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c). Service treatment records, post-service treatment records, and lay statements have been associated with the record. 

Under the VCAA, the VA is obliged to provide an examination when the record contains: (1) competent evidence of a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that an event, injury, or disease occurred in service; and (3) an indication that the disability, or persistent or recurrent symptoms of a disability, may be associated with the veteran's service; but (4) insufficient competent medical evidence on file to decide the claim. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003)).

In the instant case, the Board finds that other than the Veteran's naked allegations, the record does not indicate that his erectile dysfunction may be associated with his service, as there is no evidence of disease or injury in service, recurrent symptoms of continuity of symptomology since service, or other possible association with service. For these reasons, a VA medical opinion is not necessary to decide the claim for service connection for erectile dysfunction. See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); Shoffner v. Principi, 16 Vet. App. 208, 213 (2005) (noting that the VA has "discretion to determine how much development is necessary for a determination of service connection to be made"). 

As the Veteran has not identified any additional evidence pertinent to his claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to his claim is required for the VA to comply with its duty to assist.

III.  Service Connection for Erectile Dysfunction

	Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered, or disease contracted, in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. E.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting from disability was incurred coincident with service, or if preexisting such service, was aggravated by service. This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a).

Service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Additionally, service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury. 38 C.F.R. § 3.310(a) (adding that "[w]hen service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition"). Service connection may also be established by the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Determinations regarding service connection are based on a review of all of the evidence in the record, including all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a). To deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' to prevail.").

	Factual Background and Analysis

The Veteran is seeking service connection for erectile dysfunction. He contends that his erectile dysfunction is secondary to his nonservice-connected hypertension and/or diabetes mellitus, type II. In an August 2007 statement, the Veteran indicated that he has had erectile dysfunction "for at least 10 years."

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for erectile dysfunction.

As an initial matter, the Veteran claims that his erectile dysfunction is secondary to his hypertension. Although the Veteran's medical records establish that he has received a diagnosis and treatment for hypertension, service connection for hypertension has not been granted. The Veteran's claim for service connection for hypertension was denied in November 1971 due to a lack of evidence of treatment, complaint, or diagnosis of hypertension during service. Additionally, in its unappealed December 2013 rating decision following the Board's March 2011 remand order, the RO noted that the "previous denial of service connection for hypertension is confirmed and continued." As the Veteran is not in receipt of service connection for hypertension, service connection for erectile dysfunction may not be granted as secondary to hypertension because hypertension is not a service-connected disability. Where, as here, the claimed primary disability is not service-connected, secondary service connection cannot be granted. See 38 C.F.R. § 3.310.

In his July 2008 notice of disagreement, the Veteran also indicated that his erectile dysfunction may be related to his diagnosed diabetes mellitus, type II. However, in its unappealed December 2013 rating decision, the RO denied service connection for diabetes mellitus, type II, concluding that the condition neither occurred in, nor was caused by, service. Given that the Veteran's diabetes mellitus, type II, is not a service-connected disability, service connection for erectile dysfunction may not be granted as secondary to diabetes mellitus, type II. See 38 C.F.R. § 3.310.

Although the Veteran may have communicated, to a VA employee via telephone in August 2007, that he was alleging direct service connection for his erectile dysfunction, the record lacks competent and credible evidence that links his current erectile dysfunction to active duty service. The Veteran's service treatment records were negative for any complaints of or treatment for erectile dysfunction.  Based on a review of the Veteran's treatment records, it appears that the Veteran first complained of sexual dysfunction in August 1999, more than thirty years after service. His VA treatment record problem lists note "impotence of organic origin." Additionally, during a VA urology consultation in June 2008, the Veteran complained of an inability to maintain an erection since he retired. As there is no evidence that the Veteran's current erectile dysfunction was initially manifested during service or is otherwise related to his active duty service, direct service connection cannot be granted. See 38 C.F.R. § 3.303.

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim for erectile dysfunction. Consequently, the benefit-of-the-doubt rule does not apply, and the Veteran's claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for erectile dysfunction is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


